ORDER
PER CURIAM.
This is an appeal from a judgment entered following a trial in the Juvenile Court of the City of St. Louis finding that the minor children were without proper care, custody and support, § 211.031.l(l)(b) and remanding the care, custody and control of the minor children to the Division of Family Services for appropriate placement; authorizing the Division of Family Services to secure and consent to all necessary medical, surgical, dental and psychiatric care; and granting the parents reasonable visitation rights. No error or law appearing and this court having determined that an opinion would have no precedential value, the judgment of the Juvenile Court is affirmed in compliance with Rule 84.16(b).